On Motion to Dismiss Appeal.
MONROE, C. J.
This purports to be an appeal from a judgment condemning defendant and his surety for the amount of an appearance bond, given in a prosecution for selling intoxicating liquor without previously obtaining a license. The state moves to dismiss the appeal, on the ground that it was not applied for within three days from the date of the judgment. The judgment was rendered on October 10, and signed on October 12, and the motion for appeal was filed October 30, 1914.
The proceeding to forfeit an appearance bond is criminal in character. State v. Sam Burns, 38 La. Ann. 363; State v. Toups, 44 La. Ann. 896, 11 South. 524; State v. Alexander, 46 La. Ann. 550, 15 South. 361.1 Ap*589peals in criminal cases must be taken by motion, verbally or in writing, in open court, within three days after sentence shall have been pronounced. Act No. 108 of 1898, § 1; State v. Segreto, 124 La. 99, 49 South. 992; State v. Lawrence, 124 La. 379, 50 South. 406; State v. Rollins, 125 La. 297, 51 South. 204. The appeal is dismissed.

 Reported in full in the Southern Reporter; reported as a memorandum decision without opinion in 46 La. Ann. 550.